

114 HR 5756 IH: Degrees Not Debt Act
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5756IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. Pocan (for himself and Mr. Ellison) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo establish Federal-State higher education financing partnerships to drive down the cost of
			 tuition for millions of American students.
	
 1.Short titleThis Act may be cited as the Degrees Not Debt Act. 2.State-Federal college affordability and completion partnershipsTitle IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at the end the following:
			
				JState-Federal college affordability and completion partnerships
 499–1.PurposeThe purpose of this part is to establish a State-Federal partnership that incentivizes State investment in public higher education.
 499–2.DefinitionsIn this part: (1)Eligible StateThe term eligible State means a State that provides, to public institutions of higher education, net State operating support per FTE student in an amount equal to not less than 50 percent of the amount that reflects the maximum Federal Pell Grant award amount for the most recent academic year.
 (2)Full-time equivalent student numberThe term full-time equivalent student number means a number reflecting the number of students enrolled full time at a public institution of higher education in the State, and shall be defined and calculated in the manner determined most appropriate by the Secretary.
 (3)Low-income studentThe term low-income student means a student who is eligible for a Federal Pell Grant under section 401. (4)Net State operating support (A)In generalThe term net State operating support means an amount that is equal to the amount of State funds and local government appropriations used to support public higher education annual operating expenses in the State, calculated in accordance with subparagraphs (B) and (C).
 (B)CalculationA State's net State operating support shall, for a fiscal year, be an amount that is equal to the difference resulting from the gross amount of State funds appropriated and disbursed by the State and expended by the recipient institutions in the fiscal year for public higher education operating expenses in the State, minus—
 (i)such appropriations that are returned to the State; (ii)State-appropriated funds derived from Federal sources, including funds provided under this part;
 (iii)local government funds not appropriated for operating support for public higher education; (iv)amounts that are portions of multi-year appropriations to be distributed over multiple years that are not to be spent for the year for which the calculation is being made;
 (v)tuition charges remitted to the State to offset State appropriations; (vi)State funding for students in non-credit continuing or adult education courses and non-credit extension courses;
 (vii)sums appropriated to private nonprofit institutions of higher education, or to proprietary institutions of higher education, for capital outlay or operating expenses; and
 (viii)any other funds excluded under subparagraph (C). (C)ExclusionsNet State operating support does not include—
 (i)funds for— (I)student aid programs that provide grants to students attending in-State private nonprofit institutions of higher education, in-State proprietary institutions of higher education, independent institutions, in-State public institutions, and out-of-State institutions;
 (II)capital outlay; (III)deferred maintenance; or
 (IV)research and development; or (ii)any other funds that the Secretary may exclude.
 (5)Net State operating support per FTE studentThe term net State operating support per FTE student means, for a fiscal year— (A)the net State operating support for the previous fiscal year; divided by
 (B)the full-time equivalent student number for the previous fiscal year. (6)Poverty lineThe term poverty line means the poverty line (as defined by the Office of Management and Budget and revised annually in accordance with section 673(2) of the Community Services Block Grant Act) applicable to a family of the size involved.
 (7)Public institutionThe term public institution means an institution of higher education (as defined in section 101) whose liabilities are backed by the full faith and credit of the State or its equivalent, as determined in accordance with section 668.15 of title 34, Code of Federal Regulations, or any successor regulation.
 (8)Private nonprofit institution of higher educationThe term private nonprofit institution of higher education means an institution of higher education, as defined in section 102, that is a private nonprofit institution.
 (9)Proprietary institution of higher educationThe term proprietary institution of higher education has the meaning given the term in section 102(b). 499–3.Authorization; use of funds (a)AuthorizationThe Secretary shall award annual block grants to eligible States to encourage States to provide additional funding for public higher education.
 (b)Use of funds by StatesAn eligible State receiving a block grant under this part shall allocate 100 percent of block grant funding to public institutions for public higher education expenditures in accordance with subsection (c).
 (c)Use of funds by public institutionsA public institution that receives funds under this part shall— (1)use a portion of such funds to directly reduce tuition costs or mitigate the need to raise tuition and fees for students residing in the State;
 (2)use a portion of such funds to support the enrollment of low-income students in the institution; (3)use a portion of such funds to support retention and degree completion of low-income students; and
 (4)create a publicly available report that documents the institution's efforts to satisfy the requirements described in paragraphs (1) through (3).
							(d)Prohibitions
 (1)No use for endowmentsA public institution may not use funds received under this part to increase the endowment of the public institution.
 (2)No use for athletic or commercial venuesNo funds awarded under this part may be used for the modernization, renovation, or repair of stadiums or other facilities of a public institution primarily used for athletic contests or events for which admission is charged to the general public.
 (e)State limitations on institutionsNothing in this section shall be construed to prohibit a State from establishing additional requirements for public institutions in the State for the purpose of increasing the affordability of higher education.
						500.Grant formula
 (a)Grant FormulaThe Secretary shall award a block grant to an eligible State for a fiscal year in an amount equal to the product of—
 (1)the marginal Federal match amount for the fiscal year, as determined under subsection (b); multiplied by
 (2)the full-time equivalent student number for the previous fiscal year. (b)Federal Match Amount for eligible StatesThe marginal Federal match amount shall be the following:
							(1)Eligible States with net State operating support per FTE student between 50 percent and 130 percent
 of the maximum Federal Pell GrantThe marginal Federal match amount for an eligible State with a net State operating support per FTE student for the fiscal year that is equal to or more than 50 percent of the amount of the maximum Federal Pell Grant under section 401 for the most recent fiscal year but is less than 130 percent of such amount, shall be equal to the product of—
 (A)the amount of the maximum Federal Pell Grant for the most recent fiscal year; multiplied by (B)the result of the mathematical expression 0.26x2 − 0.14x + 0.005, where x represents the ratio obtained by dividing the eligible State's net State operating support per FTE student by the amount of the maximum Federal Pell Grant for the most recent fiscal year.
								(2)Eligible States with net State operating support equal to or greater than 130 percent of the
 maximum Federal Pell GrantThe marginal Federal match amount for an eligible State with a net State operating support per FTE student for the fiscal year equal to or greater than 130 percent of the amount of the maximum Federal Pell Grant for the most recent fiscal year, shall be equal to the sum of—
 (A)the amount calculated under paragraph (1) for a State with a net State operating support per FTE student equal to 130 percent of the amount of the maximum Federal Pell Grant for the most recent fiscal year; and
 (B)10 percent of the amount by which the eligible State's net State operating support per FTE student exceeds 130 percent of such maximum Federal Pell Grant,
								except that in no case shall the marginal Federal match under this paragraph exceed an amount equal
			 to 30 percent of the amount of the maximum Federal Pell Grant for the most
 recent fiscal year.(c)Ratable ReductionIf the sums made available under this part for any fiscal year are insufficient to pay the full amounts that all States are eligible to receive in accordance with this section for such year, the Secretary shall establish procedures for ratably reducing each State's award amount.
						501.Accountability and enforcement
						(a)Annual Report
 (1)In generalBeginning for the first fiscal year after a State receives a block grant under this part, the State shall prepare and submit an annual report to the Secretary, which shall include detailed information about the State's use of the grant funds to increase the affordability of public higher education and increase the enrollment and completion rates of low-income students (as measured by eligibility for a Federal Pell Grant).
 (2)ContentsA report described in paragraph (1) shall— (A)describe the cause of any increases in public higher education costs and the sources of new funding to address such increases;
 (B)describe all actions taken to incentivize public institutions to reduce tuition costs, or mitigate the need to raise tuition and fees for in-State students;
 (C)explain the extent to which public institutions supported the enrollment of low-income students who are eligible for Federal Pell Grants or other need-based financial assistance;
 (D)disclose how the State distributed the allotment provided under this part to all public institutions, and the rationale for such distribution;
 (E)include, as reported to the State by each public institution in the State, the aggregate graduation rates at such institutions for low-income students (based on eligibility for Federal Pell Grants), part-time students, and transfer students, disaggregated by type of degree or credential;
 (F)detail State efforts to improve the retention and graduation rates of low-income students at both 2-year and 4-year institutions of higher education; and
 (G)be publicly available in a manner that is easily accessible to parents, students, and consumer advocates.
								(b)Waiver of unmet financial need for certain students
 (1)In generalEach State receiving an allotment under this part for a fiscal year shall, as a condition of receiving the allotment, ensure that each public institution in the State waives, or provides assistance (such as work study assistance, State grants, or Federal grants) to assist in meeting, any unmet financial need for a course of study (as calculated under paragraph (2)) for any student enrolled in such course of study—
 (A)who is a dependent student from a family with an income at or below 350 percent of the poverty line; or
 (B)who is an independent student with an income at or below 350 percent of the poverty line. (2)FormulaFor purposes of paragraph (1), a student’s unmet financial need for enrollment in a course study shall be equal to—
 (A)the cost of attendance for such course of study for such student, minus (B)the expected family contribution for such student, minus
 (C)estimated financial assistance not received under this title (as defined in section 480(j)), minus (D)the amount of the Federal Pell Grant awarded to such student for such course of study.
								(c)Maintaining Net State Operating Support Per FTE Student
 (1)In generalEach State receiving an allotment under this part for a fiscal year shall— (A)ensure that the amount expended by the State, from funds derived from non-Federal sources, for net State operating support per FTE student for the preceding fiscal year was not less than the amount expended by the State for net State operating support per FTE student for the second preceding fiscal year; and
 (B)demonstrate the State's compliance with subparagraph (A) by providing the Secretary with a written assurance and detailed documentation.
 (2)PenaltyIf a State does not comply with paragraph (1), the State's grant award under this part shall be reduced by an amount equal to the product of—
 (A)the difference between— (i)the net State operating support per FTE student for the second preceding fiscal year; minus
 (ii)the net State operating support per FTE student for the preceding fiscal year; multiplied by (B)the full-time equivalent student number for the previous fiscal year.
 (d)Maintenance of effort for State-Based financial aid and avoidance of tuition inflationEach State receiving an allotment under this part for a fiscal year shall, as a condition of receiving the allotment—
 (1)maintain the level of State student need-based financial aid support provided for costs associated with postsecondary education at not less than the average annual level of such support provided for the 3 academic years immediately preceding the year for which the State is receiving the allotment; and
 (2)ensure that for the academic year immediately following the academic year for which the State is receiving the allotment, all public institutions of higher education in the State will not increase tuition for in-State students by a percentage greater than the estimated percentage increase in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the calendar year for which the State is receiving the allotment.
 (e)Authority To compromiseNotwithstanding subsections (c) and (d), the Secretary may waive any maintenance of support and effort requirement, or the avoidance of tuition requirement, described in such subsections for a State if there is a clear case of a significant economic downturn in the State as evidenced by a reduction in State domestic product, real per capita income, and employment. Such determination shall only be made by the Secretary following a written appeal by the State that documents recent and significant decreases in economic activity in the State.
 (f)Reporting on percentage of low-Income studentsEach State that received an allotment under this part for a fiscal year and that desires to receive another such allotment for the succeeding fiscal year shall, as a condition of receiving such other allotment, report to the Secretary—
 (1)on the percentage of enrollment of low-income students at each public institution in the State (out of the total student enrollment in such institution) for the mostly recently completed academic year, as so reported by such institutions to the State; and
 (2)with respect to any recently completed academic year for which the percentage of enrollment of such students at a public institution in the State was below the percentage of enrollment of such students in public institutions in the United States as a whole for such year (out of the total student enrollment in such public institutions for such year), an explanation from such institution in the State for the reason for such reduced enrollment for low-income students at the institution for such year.
 502.Authorization of appropriationsThere are authorized to be appropriated to carry out this part such sums as may be necessary for fiscal year 2017 and each of the five succeeding fiscal years..
		